Exhibit AMENDMENT TO THE SETTLEMENT AGREEMENT AND RELEASE THIS AMENDMENT TO THE SETTLEMENT AGREEMENT AND RELEASE ("Agreement"), dated as of August 19, 2008, is by and among Material Technologies, Inc., a Delaware corporation ("MaTech") and Kreuzfeld Ltd., ("Kreuzfeld") (Kreuzfeld shall be referred to as, the "Claimant") (individually, a "Party"). RECITALS NOW THEREFORE, in consideration of the promises and respective mutual agreements herein contained, it is agreed by and between the Parties hereto as follows: 1.8MaTech hereby agrees to issue to Kreuzfeld warrants to purchase 5,000,000 shares of MaTech common stock at $0.20 per share (together with the Kreuzfeld warrants, the "Warrants"); IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, as of the date first written hereinabove. MATERIAL TECHNOLOGIES, INC., a Delaware corporation KREUZFELD LTD., a Swiss corporation /s/ Markus Winkler By: Robert M. Bernstein By: Markus Winkler Its: Sole Officer Its: Chief Executive Officer Its: Sole Officer [AMENDMENT TO SETTLEMENT AGREEMENT AND RELEASE SIGNATURE PACE]
